DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 6-8, 10 and 11 are currently pending and have been rejected in this Non-Final Office Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Foreign Priority
The present application claims the benefit of priority to Korean Patent Application No. 10-2019-0010608, filed on January 28, 2019, which is acknowledged.  However, Applicant cannot rely upon the certified copies of foreign priority papers because an English translation of said papers has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this 

Claim Rejections - 35 USC § 112




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-8, 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1, 10, and 11, Applicant’s disclosure fails to comply with the written description requirement, which demands that an applicant’s specification describes the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the invention had possession of the claimed invention.  (See MPEP §2161.01 quoting LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1344-45, 76 USPQ2d 1724, 1731-32 (Fed. Cir. 2005), “[T]he description of one method for creating a seamless DWT does not entitle the inventor … to claim 
Additionally, regarding claims 1, 10 and 11 reciting “a related part is modified to represent the decommissioning plan in the hierarchical structure” is a relative expression since it is vague and indefinite what constitutes “related part” which is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree of what is related or not, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art wishing to avoid infringement would not understand the metes and bounds of "a related part" as it pertains to being modified to represent the decommissioning plan. Therefore, the term lacks objective specificity and is rejected under § 112(b).
With respect to claims 3 and 6-8, since the claims are dependent on claim 1, they are also rejected under §112(a) for the same reasoning and rationale recited above for independent claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6-8, 10 and 11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without a practical application and significantly more.
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).  Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.

Regarding Step 1, 
Step 1 addresses whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. Claim 1 and respective dependent claims are directed toward a method (process), claim 10 is directed to an apparatus (machine), which all fall within one of the four statutory categories.  
However, although claim 11 is directed toward a computer-readable recording medium (manufacture), it does not exclude transitory signals under its broadest reasonable interpretation, which is non-statutory subject matter (see Signals per se rejection below). Nonetheless, for purposes of compact prosecution, will be included under the 2-prong analysis.
Claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically transitory signals per se.
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 84 USPQ2d 1495 (Fed. Cir., 2007).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (or machine readable medium) typically covers transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  Although Applicant’s specification describes exemplary computer-readable recording medium having a computer program, Examiner asserts that Applicant’s disclosure is silent regarding excluding transitory signals.  Furthermore even if the applicant intends for the computer-readable recording medium to be interpreted as "storage" or "tangible," merely adding the terms "storage" or "physical" or "tangible" would not suffice since signals are considered to be physical and tangible.  Although directed toward a computer program, claim 11 does not exclude transitory signals, thus are directed to non-statutory subject matter.

Regarding Step 2A [prong 1], 
Step 2A [prong 1] addresses whether the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). 
Claims 1, 3, 6-8, 10 and 11 are directed toward the judicial exception of an abstract idea.  Independent claim 1, also representative of independent claims 10-11 for the same abstract features, is provided below with the underlined limitations emphasized that correspond to the abstract ideas of the claimed invention:
Claim 1 (also Claims 10-11).  A method, apparatus [claim 10] and computer readable recording medium [claim 11] providing a decommissioning plan of a nuclear facility based on decommissioning related information and error data in the related information, using at least one processor, comprising: 
(a)  receiving a plurality of decommissioning related information data from a user, wherein the plurality of decommissioning related information data includes information on a structure or equipment included in the decommissioning target facility, and the information on the structure or the equipment includes at least one of information on a weight, a size, an installation location, and used materials, information on a design change of the nuclear facility;

(b) determining whether error data is included in the plurality of decommissioning related information data characteristic information and decommissioning plan information of a plurality of nuclear power facilities;

(c)  determining whether error data is included in the plurality of decommissioning related information data, based on characteristic information and decommissioning plan information of a plurality of nuclear power facilities, wherein the decommissioning plan information includes decommissioning technique information having at least one of radiation measurement technique and site restoration technique for each type of the plurality of nuclear facilities;

(d)  when the error data is included in the plurality of decommissioning related information data,  identifying a decommissioning target facility and features of the decommissioning target facility based on the plurality of decommissioning related information data from which the error data is excluded;

(d) determining operations and characteristics of the operations of a decommissioning plan of the decommissioning target facility based on the identified decommissioning target facility; 

(e)  representing a state and the determined decommissioning technique in a hierarchical structure, the type of the decommissioning target facility, and the information on the structure and equipment of the decommissioning target facility, wherein when represented in the hierarchical structure, it is determined whether the decommissioning technique and an analyzed state are configured in the hierarchical structure based on the information on a decommissioning order, a priority relationship or an inclusion relationship, and when the decommissioning technique and the analyzed state are not configured in the hierarchical structure, a related part is modified to represent the decommissioning plan in the hierarchical structure;

(f)  outputting the state and the determined decommissioning technique represented in the hierarchical structure to a user through an output unit in a form of the decommissioning plan;

(g)  wherein said determining whether error data is included in the plurality of decommissioning related information data comprises: determining that error data is included when there is data that is not linked to a linking structure which defines a connection relationship between the received data based on the characteristic information of the plurality of nuclear power facilities; wherein the characteristic information of the plurality of nuclear power facilities includes information on an available structure and an available equipment and a relevance between the available structure and the available equipment depending on a type of each of the plurality of nuclear facility types;

(h)  wherein said identifying the decommissioning target facility and features of the decommissioning target facility includes: analyzing one of decommissioning site and environmental status of the decommissioning target facility, comparison of the applicable decommissioning technique, radioactive waste management, environmental impact during decommissioning, safety of decommissioning, radiation protection, and fire protection based on the remaining data; and determining a decommissioning technique to be used for decommissioning the decommissioning target facility to meet a predetermined criterion, the predetermined criterion being designated in accordance with laws and regulations for the nuclear facility.

As the underlined claim limitations above demonstrate, independent claims 1, 10, and 11 are directed to the abstract idea of managing recruitment of job applicants by evaluating job applications to determine if an applicant is a good match for a job position.	
The Specification emphasizes that “The present invention relates generally to the field of evaluating job seeking candidates, and more particularly to evaluating the qualifications of a job seeker and comparing them to the qualifications of an example employee to determine if the job seeker is a good candidate” (Specification; [0001]) and utilizing the invention for the business job recruitment problem “to identify applicants who will be a good candidate for a position.”  Thus, managing job recruitment according to the Specification is a business problem being addressed by the claimed invention.  
Consistent with the Specification, the recited limitations (a)-(h) can be considered as a mental process abstract idea category as they related to gathering and analyzing information based on observation, evaluation, judgement and opinion using pen & paper.  For example, steps (a)-(h) can be accomplished by receiving and analyzing decommissioning information from a user either verbally or writing down with the aid of pen & paper, and outputting the state and decommissioning technique to a user, either verbally or writing down with the aid of pen & paper, and determining whether the error information is included in the decommissioning information, identifying the target facility and features, further analyzing and determining operations and characteristics of a decommissioning technique and plan, based on observation, forming a judgement or opinion about evaluation of the observed decommissioning information and error information.  
The Courts generally treat collecting information as well as analyzing information by steps people go through in their minds and/or by pen & paper as essentially mental processes within the abstract-idea category. See FairWarning IP, LLC v. Latric Systems, Inc., 839 F.3d 1089, 1093
(Fed. Cir. 2016). The focus of the claims are on “selecting certain information, analyzing it, and
reporting or displaying the results of the analysis. That is all abstract.” (SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018)). See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) where collecting information, analyzing it, and displaying results from certain results of the collection and analysis was held to be an abstract idea.
The recited steps (a)-(h) do not involve any activities that cannot be practically accomplished by the human mind and/or via pen & paper.  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. The Courts have established that even if the recitation of generic computer components are present, the claim can still be considered a mental process if it covers performance in the mind using observation, evaluation, and judgment and/or utilizing pen & paper, as is the case here. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”).
Dependent claims 3, and 6-8 merely reiterate the same abstract ideas with further embellishments, which are nonetheless directed towards fundamentally the same abstract ideas as indicated above. 

Regarding Step 2A [prong 2], 
Step 2A [prong 2] addresses whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d).  The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception.  In this case, the additional elements do not impose any meaningful limits.
Claims 1, 3, 6-8 and 10-11 fail to integrate the abstract idea into a practical application because automating steps (a)-(h) using high-level computer hardware and/or software components, including an apparatus and computer readable recording medium, processor, database, memory, and output unit merely provide an abstract-idea-based-solution recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
In light of the Specification, there is no indication that any of the claimed steps using a processor, require any specialized computer hardware or particular machine, or invoke any inventive programming.  The Specification merely characterizes generically the “A computer-readable  recording  medium which stores a computer program according to a second aspect of the present disclosure may include instructions for causing a processor to perform a method for decommissioning plan of a nuclear facility” (Specification; pg. 21).  Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality.  
In this case, the claims merely involve automated steps (a)-(h) using a “processor” and “database” generically at a high-level of generality with no technical improvement to the functioning of the computer elements or processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). The additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05(a & e).  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. 
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
At best, the additional elements executing steps (a)-(h) merely pertain to using the computer a tool to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving and sending information) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). 
Alternately, the steps of “receiving a plurality of decommissioning related information data from a user, wherein the plurality of decommissioning related information data includes information on a structure or equipment included in the decommissioning target facility, and the information on the structure or the equipment includes at least one of information on a weight, a size, an installation location, and used materials, information on a design change of the nuclear facility… outputting the state and the determined decommissioning technique represented in the hierarchical structure to a user through an output unit in a form of the decommissioning plan” are considered to be mere data gathering and data output, and transmitting data over a computer network, which is insignificant extra-solution activity, see MPEP 2106.05(g).  Merely adding insignificant extra-solution activity to an abstract idea does not integrate a judicial exception into a practical application.
Receiving and sending data by a computer and displaying or outputting data by a computer display is considered one of the most basic functions of a computer. The recited additional elements do not impose any meaningful limits on practicing the abstract idea since they amount to no more than mere instructions at a high-level of generality to apply the judicial exception using a generic computer. 
Dependent claims 3, and 6-8 merely reiterate the same abstract ideas using the same additional elements as recited above, without imposing any meaningful limits or any further practical application.  For example, claim 3 merely specifies the type of information and content obtained while performing the receiving a plurality of decommissioning related information data limitation previously recited in claim 1.  Examiner reiterates the “receiving a plurality of decommissioning related information data” limitation recites data gathering.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity does not integrate the abstract idea into a practical application.  
Therefore, the additional elements recited in the claimed invention individually, and even in combination, fail to integrate the recited judicial exception into any practical application since they do not impose any meaningful limits on practicing the abstract idea, and fail to integrate the judicial exception into any practical application.

Regarding Step 2B, 
Step 2B addresses whether the claims recite "significantly more" than the abstract idea. See MPEP §2106.05.
Claims 1, 3, 6-8 and 10-11 do not amount to significantly more than the abstract idea.  The additional elements recited above are insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the computer is being used as a tool to perform the abstract idea.  Automating the recited claimed features using a computer or processor does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements above are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”).  
Additionally, re-evaluating the insignificant steps of receiving a plurality of decommissioning related information data from a user, wherein the plurality of decommissioning related information data includes information on a structure or equipment included in the decommissioning target facility, and the information on the structure or the equipment includes at least one of information on a weight, a size, an installation location, and used materials, information on a design change of the nuclear facility… outputting the state and the determined decommissioning technique represented in the hierarchical structure to a user through an output unit in a form of the decommissioning plan, as insignificant extra-solution activity, these elements are also determined to be well-understood, routine, and conventional. See MPEP 2106.05(d).  The legal precedent in Symantec, TLI and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicated that data output, receipt and transmission of information over a computer network are a well-understood, routine, and conventional functions when claimed in a generic manner, as is the case here.  See also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (data gathering and displaying are well-understood, routine, and conventional activities).
Dependent claims 3, and 6-8 merely reiterate the same abstract ideas using the same additional elements as recited above, without imposing any meaningful limits nor provide significantly more.  For example, claim 3 merely specifies the type of information and content obtained while performing the receiving a plurality of decommissioning related information data limitation previously recited in claim 1.  Examiner reiterates the “receiving a plurality of decommissioning related information data” limitation recites data gathering.  Data gathering and data output is insignificant extra-solution activity and well-understood, routine, and conventional. See MPEP 2106.05(d).  The legal precedent in Symantec, TLI and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicated that data output, receipt and transmission of information over a computer network are a well-understood, routine, and conventional functions when claimed in a generic manner.  
Alternately, in view of Berkheimer v. HP, Inc., it is noted that if a specification describes additional elements “in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” this can demonstrate that the elements are well understood, routine, and conventional.  There is nothing in the Specification to indicate that the operations recited require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., receiving, processing and sending information. Indeed, the Federal Circuit, in accordance with Alice, has “repeatedly recognized the absence of a genuine dispute as to eligibility” where claims have been defended as involving an inventive concept based “merely on the idea of using existing computers or the Internet to carry out conventional processes, with no alteration of computer functionality.” Berkheimer, 890 F.3d at 1373.
Considered as an ordered combination, the additional elements add nothing that is not already present when the steps are considered separately. The sequence of receiving data, determining data, analyzing data in response to the determination, and outputting data based on the results of determination, is equally generic and conventional or otherwise held to be abstract. See Elec. Power Grp., 830 F.3d at 1354– 56 (holding that the sequence of gathering, analyzing, and displaying in real-time was abstract); Bozeman, 955 F.3d at 980–91 (holding that sequence of receiving, storing, receiving, and determining data and sending data based on the results of the determining did not transform the abstract idea into a patent-eligible invention).
Thus, after considering all claim elements, both individually and as an ordered combination, it has been determined that the claim as a whole, is not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea under 35 U.S.C. § 101.

	

Response to Amendment & Arguments
Applicant’s amendment and arguments have been considered, however, they are unpersuasive.
Regarding the 112(a) rejection, Applicant’s argument (Remarks; pg. 10) that “claim 9 of the present application includes details regarding determining which operations should be performed for the decommissioning plan” is unpersuasive.  Applicant has not provided sufficient support from the specification on how the claimed invention generates a decommissioning plan that includes various operations based on the various types of data.  The Specification vaguely recites that “The apparatus 100 for decommissioning plan according to the first aspect of the present disclosure allows a user to automatically generate a decommissioning plan based on various input information, so   that the decommissioning plan can be made more quickly and easily.”  Applicant does not identify any disclosure of how the input data would need to be structured or configured (for example, by specific programming or algorithms) in order to accomplish the claimed functional result of generating a decommissioning plan. See Swinehart, 439 F.2d at 213; Halliburton, 514 F.3d at 1255. A contention that a skilled artisan could write software code for generating the decommissioning plan to accomplish the recited functional result is insufficient to identify any specific algorithm or programming. See Aristocrat, 521 F.3d at 1333.  Since the available regulation and laws would technically differ during a period of time, it is unclear how the claimed invention incorporates the various input information to determine which operations should be included in each decommissioning plan for each different facility.  Other than what is already known about the available laws and regulatory information, merely excluding error data does not provide an inventive concept for the claimed invention to provide the necessary steps on how to manipulate or configure the input variables and implement the input information to somehow generate a decommissioning plan other than what is already available in the database.  
Regarding the §101 rejections, Applicant alleges the claims are patent-eligible because “outputting the state and the determined decommissioning technique represented in the hierarchical structure to a user through an output unit in a form of the decommissioning plan.”  (Remarks; pg. 10).  Examiner respectfully disagrees.  Data output represented in a database or a formatted ‘hierarchical structure’ through an output unit (display device) on a generic computer is not patent-eligible simply because the format of the decommissioning plan is provided as an output.  The claims do not recite additional elements that integrate the abstract idea into a practical application.  The “hierarchical structure” and/or “database” elements merely describe the generic computer/technological environment in which to apply the abstract idea and does not impose meaningful limits on the claims.  The additional element of using a computer / processor to perform steps recited in the claims amounts to no more than mere instructions to apply the abstract using a generic computer component.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving and sending information) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). 
Furthermore, receiving a plurality of decommissioning information, outputting decommissioning plan data based on available information from a database, represented as a hierarchical structure through an output unit, is considered to be mere data gathering and transmitting over a computer network, which is insignificant extra-solution activity, see MPEP 2106.05(g).  Receiving and sending data by the computer is considered one of the most basic functions of a computer. The recited additional elements do not impose any meaningful limits on practicing the abstract idea since they amount to no more than mere instructions at a high-level of generality to apply the judicial exception using a generic computer.  These additional elements are also determined to be well-understood, routine, and conventional. See MPEP 2106.05(d).  The legal precedent in Symantec, TLI and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicated that receipt and transmission of information over a computer network are a well-understood, routine, and conventional functions when claimed in a generic manner, as is the case here.  See also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (data gathering and displaying are well-understood, routine, and conventional activities).
Additionally, the Specification describes the additional computer elements and database  in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components.  The functions performed by the claimed generic computer and/or processor, computer program product and computer system are purely conventional. The claimed generic elements individually operate in their ordinary and conventional capacities to perform the well-understood, routine, and conventional functions of receiving data, determining data, generating data in response to the determining particular error data, and outputting data based on the results of the determinations.  See also Elec. Power Grp., 830 F.3d at 1355 (gathering, sending, monitoring, analyzing, selecting, and presenting information does not transform the abstract process into a patent eligible invention); Alice, 573 U.S. at 226 (“Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).  
Regarding the prior art rejection, based on the new amendments, the prior art rejected has been withdrawn.  The independent claims in the application are deemed to be directed to a non-obvious improvement over the closest prior art Johnson (Pub. No. 2016/0365162) in view of Lepine (Pub. No. 2017/0117064) in view of Fujii (Pub. No. 2018/0260495) in view of Hafen (Pub. No. 2013/0345999) and in view of Al Za’noun (Pub. No. 2013/0055042).  Furthermore, the prior art of record does not anticipate nor render obvious the combination of claim limitations for the newly amended limitations of claims 1, 10 and 11.  Additionally, the most relevant non-patent literature, cited in the 892 form also fails to anticipate nor render obvious the combination of claim limitations for the newly amended limitations of claims 1, 10 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
H. Kim, D. Lee, C. W. Lee, H. R. Kim and S. J. Lee, "Safety Assessment Framework for Nuclear Power Plant Decommissioning Workers," in IEEE Access, vol. 7, pp. 76305-76316, 2019, doi: 10.1109/ACCESS.2019.2907407.
N. Khelurkar, S. Shah and H. Jeswani, "A review of radioactive waste management," 2015 International Conference on Technologies for Sustainable Development (ICTSD), 2015, pp. 1-6, doi: 10.1109/ICTSD.2015.7095849.
T. Bendale and V. Kharat, "Comparative analysis and future trends of robotics in nuclear power plants," 2017 International Conference on Intelligent Sustainable Systems (ICISS), 2017, pp. 400-405, doi: 10.1109/ISS1.2017.8389439.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571) 270-5066 and availability is generally 9:00 AM - 5:00 PM.  If attempts to reach the Examiner are unsuccessful for any matter that needs immediate attention, the Examiner’s Supervisor, LYNDA JASMIN, can be reached at (571) 272-6782.
Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing authorization for Internet/Email Communication, please file the form accessed at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.

/LAURA YESILDAG/Examiner, Art Unit 3629